          Case 2:19-cv-01130-RSL Document 93 Filed 03/04/21 Page 1 of 6
 1
                                                                   The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
10
11   Firs Home Owners Association,
                                                          NO. 2:19-cv-01130-RSL
12                            Plaintiff,
                                                          DECLARATION OF QUINN N. PLANT
13   v.                                                   IN SUPPORT OF DEFENDANT'S
                                                          MOTION FOR SUMMARY
14
     City of SeaTac, a Municipal Corporation,             JUDGMENT
15
                        Defendant.
16
17
            Pursuant to 28 U.S.C. § 1746, I, QUINN N. PLANT, state and declare under penalty
18
19   of perjury as follows:

20          1.      I am an attorney of record for the defendant in the above-captioned lawsuit.

21   This declaration is based on my own personal knowledge.
22          2.      Defendant City of SeaTac took a Fed. R. Civ. P. 30(b)(6) deposition of the
23
     plaintiff (herein "plaintiff" or "HOA") by remote means on July 21, 2020. True and correct
24
     excerpts from the transcript of the deposition are attached as Exhibit 1.
25
26
27
28
     DECLARATION OF QUINN N. PLANT                                           MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
29   IN SUPPORT OF DEFENDANT'S MOTION                                              Yakima, WA 98902
                                                                                 Telephone (509)575-0313
     FOR SUMMARY JUDGMENT – 1                                                       Fax (509)575-0351
30   NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 93 Filed 03/04/21 Page 2 of 6
 1
 2
 3          3.       Defendant City of SeaTac took a deposition of Helena Benedict by remote

 4   means on July 24, 2020. True and correct excerpts from the transcript of the deposition are

 5   attached as Exhibit 2, along with a copy of Exhibit 12 from the deposition.
 6
            4.       Plaintiff took the deposition of defendant City of SeaTac pursuant to Fed. R.
 7
     Civ. P. 30(b)(6) by remote means on February 5, 2021. Evan Maxim testified on behalf of
 8
     the City on several subjects. True and correct excerpts from the transcript of Mr. Maxim's
 9
     testimony on behalf of the City during the Fed. R. Civ. P. 30(b)(6) deposition are attached as
10
11   Exhibit 3.

12          5.       Plaintiff took the deposition of former City of SeaTac Community

13   Development Director and City Manager Joseph Scorcio by remote means on September 30,
14
     2020. True and correct excerpts from the transcript of Mr. Scorcio's deposition are attached
15
     as Exhibit 4.
16
            6.       Plaintiff took the deposition of former City of SeaTac Councilmember
17
     Kathryn Campbell by remote means on July 23, 2020. True and correct excerpts from the
18
19   transcript of Ms. Campbell's deposition are attached as Exhibit 5.

20          7.       Plaintiff took the deposition of City of SeaTac Councilmember Pamela

21   Fernald by remote means on September 9, 2020. True and correct excerpts from the
22   transcript of Ms. Fernald's deposition are attached as Exhibit 6.
23
            8.       Plaintiff took the deposition of City of SeaTac Mayor Erin Sitterly by remote
24
     means on October 8, 2020. True and correct excerpts from the transcript of Mayor Sitterly's
25
     deposition are attached as Exhibit 7.
26
27
28   DECLARATION OF QUINN N. PLANT                                           MENKE JACKSON BEYER, LLP
                                                                                    807 North 39th Avenue
     IN SUPPORT OF DEFENDANT'S MOTION                                                Yakima, WA 98902
29   FOR SUMMARY JUDGMENT – 2
                                                                                   Telephone (509)575-0313
                                                                                      Fax (509)575-0351

30   NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 93 Filed 03/04/21 Page 3 of 6
 1
 2
 3          9.        Plaintiff took the deposition of former City of SeaTac Councilmember

 4   Anthony Anderson by remote means on September 10, 2020. True and correct excerpts

 5   from the transcript of Mr. Anderson's deposition are attached as Exhibit 8.
 6
            10.       Attached hereto are true and correct copies of the following documents:
 7
                  •   Exhibit 9: A certified transcription from an audio recording of the Town Hall
 8
     Meeting convened by the SeaTac City Council at 6:00 p.m. on October 6, 2016.
 9
10                •   Exhibit 10: A certified transcription from a audio-visual recording of the

11   Study Session convened by the SeaTac City Council at 5:00 p.m. on October 25, 2016. A

12   video of the meeting can be seen at https://seatac.vod.castus.tv/vod.
13                •   Exhibit 11: Excerpts of Plaintiff's Response to Defendant's First
14
                      Interrogatories to Plaintiff, dated November 4, 2019.
15
                  •   Exhibit 12: Excerpts of 2nd Amended Plaintiff's Response to Defendant's
16
                      First Interrogatories to Plaintiff, dated March 2, 2020.
17
18                •   Exhibit 13: Plaintiff's Response to Defendant's Second Interrogatories and

19                    Requests for Production. The response is unsigned and undated but was

20                    received in this office on January 23, 2020.
21
            11.       A true and correct excerpt of Engrossed Substitute Senate Bill 6095,
22
     approved by the Governor Jay Inslee with certain exceptions on May 21, 2019, is attached
23
     hereto as Exhibit 14.
24
            12.       A true and correct excerpt of Substitute House Bill 1102, approved with
25
26   partial vetoes by Governor Jay Inslee on May 21, 2019, is attached hereto as Exhibit 15.

27
28   DECLARATION OF QUINN N. PLANT                                               MENKE JACKSON BEYER, LLP
                                                                                      807 North 39th Avenue
     IN SUPPORT OF DEFENDANT'S MOTION                                                  Yakima, WA 98902
29   FOR SUMMARY JUDGMENT – 3
                                                                                     Telephone (509)575-0313
                                                                                        Fax (509)575-0351

30   NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 93 Filed 03/04/21 Page 4 of 6
 1
 2
 3          13.     I submitted a public records request to the Washington State Department of

 4   Commerce on April 15, 2020, asking for records indicating whether any person or entity

 5   applied for the $2.5 million in funds described in Engrossed Substitute Senate Bill 6095. In
 6
     an email response dated April 15, 2020, the Washington State Department of Commerce
 7
     reported that it did not receive any applications to purchase the Firs Mobile Home Park.
 8
     However, "an application was received from Forterra NW in collaboration with El Centro de
 9
     la Raza" for the allocation in Substitute House Bill 1102. A true and correct copy of my
10
11   request and the email response from the Washington State Department of Commerce is

12   attached hereto as Exhibit 16. I have highlighted the portion of the email referenced in the

13   City's summary judgment memorandum.
14
            14.     This office served a supoena on Forterra NW. True and correct copies of a
15
     declaration of the records custodian of Forterra NW along with two documents produced by
16
     Forterra NW in response to the subpoena are attached hereto as Exhibit 17.
17
            15.     Attached hereto as Exhibit 18 are email communications produced by
18
19   plaintiff in discovery. The emails are dated from January and February 2018. Helena

20   Benedict authenticated the January 24, 2018, email from Henry Lippek during her

21   deposition at page 60, line 2.
22          16.     Attached hereto as Exhibit 19 is an email communication from the attorney
23
     representing Fife Motel in the LUPA action, Walt Olsen, to attorneys representing the HOA
24
     and the City, dated February 12, 2018. This email was produced by plaintiff in discovery.
25
26
27
28   DECLARATION OF QUINN N. PLANT                                          MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
     IN SUPPORT OF DEFENDANT'S MOTION                                               Yakima, WA 98902
29   FOR SUMMARY JUDGMENT – 4
                                                                                  Telephone (509)575-0313
                                                                                     Fax (509)575-0351

30   NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 93 Filed 03/04/21 Page 5 of 6
 1
 2
 3          17.     Attached hereto as Exhibit 20 is an email communication from the HOA's

 4   attorney in the LUPA action, Hank Lippek, dated February 22, 2018. This email was

 5   produced by plaintiff in discovery. I have highlighted the pertinent sentence of this email.
 6
            18.     Attached as Exhibit 21 is a true and correct copy of a complaint filed by
 7
     residents of the Firs Mobile Home Park against Fife Motel, Inc., on March 13, 2018, in King
 8
     County Superior Court Case No. 18-2-06771-5 SEA.
 9
            19.     Attached as Exhibit 22 is a true and correct copy of a second amended
10
11   complaint for damages filed by residents of the Firs Mobile Home Park against Fife Motel,

12   Inc., on August 9, 2018, in King County Superior Court Case No. 18-2-06771-5 SEA.

13          20.     Attached as Exhibit 23 is a true and correct copy of a notice of settlement
14
     filed on May 7, 2019, in King County Superior Court Case No. 18-2-06771-5 SEA.
15
            21.     Attached hereto as Exhibit 24 is a true and correct copy of a settlement
16
     agreement entered into between the Crisanto Medina, the HOA and Fife Motel, Inc. This
17
     document was produced by the HOA in discovery.
18
19          I declare under penalty of perjury under the laws of the State of Washington that the

20   foregoing declaration is true and correct.

21          DATED THIS 4th day of March, 2021, at Yakima, Washington.
22
23                                                        /s/ Quinn N. Plant
                                                          QUINN N. PLANT
24
25
26
27
28   DECLARATION OF QUINN N. PLANT                                           MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
     IN SUPPORT OF DEFENDANT'S MOTION                                              Yakima, WA 98902
29   FOR SUMMARY JUDGMENT – 5
                                                                                 Telephone (509)575-0313
                                                                                    Fax (509)575-0351

30   NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 93 Filed 03/04/21 Page 6 of 6
 1
 2
 3                                  CERTIFICATE OF SERVICE

 4
            I hereby certify that on March 4, 2021, I filed the foregoing with the Clerk of the
 5
     Court using the CM/ECF System, which will send notification of such filing to the
 6
 7   following:

 8   V. Omar Barraza                                     omar@barrazalaw.com
     Christina L. Henry                                  chenry@hdm-legal.com
 9   Mary E. Mirante Bartolo                             mmbartolo@seatacwa.gov
     Mark S. Johnsen                                     mjohnsen@seatacwa.gov
10
     Brendan W. Donckers                                 bdonckers@bjtlegal.com
11
     and I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non-CM/ECF participants:
13
            None.
14
15                                        s/ QUINN N. PLANT
                                          WSBA #31339
16                                        Menke Jackson Beyer, LLP
                                          Attorneys for Defendant
17                                        807 North 39th Avenue
                                          Yakima, Washington 98902
18                                        Telephone: (509) 575-0313
19                                        Fax: (509) 575-0351
                                          Email: qplant@mjbe.com
20
21
22
23
24
25
26
27
28   DECLARATION OF QUINN N. PLANT                                          MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
     IN SUPPORT OF DEFENDANT'S MOTION                                              Yakima, WA 98902
29   FOR SUMMARY JUDGMENT – 6
                                                                                 Telephone (509)575-0313
                                                                                    Fax (509)575-0351

30   NO. 2:19-cv-01130-RSL
